DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). As best understood by the Examiner, the rejection stands as follows: Lines 1-2: “An electric unit with a plug-in connection for electric attachment to vehicle electrics”. Line 13: “and also with its central region”.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). As best understood by the Examiner, the rejection stands as follows: Lines 1-2: “A method for producing a plug for a plug-in connection on an electric unit, having the following method steps”.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP 

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 6: “the current” should be corrected to - -current- -;
Claim 1, line 7: “between contact” should be corrected to - -between the contact- -;
Claim 1, lines 10-11: “a plug” should be corrected to - -the plug- -;
Claim 4, line 1: “which plug” should be corrected to - -which the plug- -;
Claim 7, line 4: “lateral limbs” should be corrected to - -the lateral limbs- -;
Claim 7, line 5: “elongate recess the second” should be corrected to - -the elongate recess and the second- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-6, 10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooki (US 2009/0258521).
Regarding claim 4: Ooki teaches a plug 101 for a plug-in connection on an electric unit (Para. 0011), which plug comprises a plug housing (see Fig. 6) which is produced from a plastic (e.g. see Para. 0032 for similar connector housing made of plastic) with a first end region (above 102; Fig. 6), a second end region (right of 106; Fig. 6) and a central region (below 104; Fig. 6), a 102 being provided which comprise a first end region (at 102; Fig. 6), a second end region (above 103; Fig. 6) and a central region (below 104; Fig. 6), and the number of contact tongues being held at least in their central region in a manner which is encapsulated by plastic in the first end region (see Fig. 6), and a number of individual wires 106 of a multicore cable being routed out of the second end region of the plug housing (see Fig. 6), the number of individual wires comprising an insulating encapsulation (e.g. similar to 62; Fig. 2) and a stripped end region (e.g. similar to 61; Fig. 2), and being connected and electrically contacted by way of the stripped end region in the central region of the plug housing to/with the first end region of the contact tongues (see Fig. 6), and at least the contact points between the number of individual wires and contact tongues in the central region of the plug housing being potted by a sealing mass 104, preferably a resin, or being held in a manner which is overmolded, sealed or embedded by a thermoplastic material (Para. 0010), and the plug comprising, furthermore, a strain relief means for the individual wires (e.g. strain relief the region right of the sealing mass 104; see Fig. 6).  
Regarding claim 5: Ooki teaches teaches all the limitations of claim 4 and further teaches wherein the plug housing being configured from a shaped plastic material as a plate-shaped element (see Fig. 6), and the central region (at 104; Fig. 6) of the plug housing having a window-like recess 103, and the window-like recess, in which the contact points/electric contact between contact tongues and individual wires are configured, being filled with the sealing potting compound 104 (see Fig. 6).  
Regarding claim 6: Ooki teaches teaches all the limitations of claim 4 and further teaches wherein the second end region of the plug housing having a number of through bores (e.g. similar to at 32, where two wires come out of the housing; see Figs. 1-2), in which the individual wires are held in a led-through manner (Fig. 6), and an integrally joined connection for achieving the strain relief means being configured between the insulating encapsulation of the individual wires and the plug housing in the region of the through bores (e.g. the part of the housing 104 acts as a strain relief means and is integrally formed with the rest of the plug housing; see Fig. 6).  
Regarding claim 10: Ooki teaches teaches all the limitations of claim 4 and further teaches the contact between the contact tongues and the individual wires being achieved via a crimp connection (see Fig. 5).  
Regarding claim 13: The same reasoning applied in the rejection of apparatus claim 1, mutatis mutandis, applies to the subject-matter of method claim 13, given the apparatus is considered inseparable from the method of making the apparatus (see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2008/0038942), in view of Ooki (US 2009/0258521).
Regarding claim 1: Gordon teaches an electric unit (Fig. 1), 34 for electric attachment to the vehicle electrics (Fig. 1), the electric unit comprising a housing, in which an electric machine and electronics for the actuation of the electric machine are received (see Para. 0014), the electronics being arranged on a printed circuit board (e.g. printed circuit board located within and discussed in Para. 0003-0005) and being connected to contact receptacles (at 42; Fig. 3), and a plug 34 which supplies the contact receptacles and contact tongues taking place in a first end region of a plug 
Gordon does not explicitly teach wherein the contact tongues making electric contact with individual wires of a supply line of the vehicle electrics and being held in an insulated manner, sealed in a central region of a plug housing, the plug housing comprising, furthermore, a second end region, out of which the individual wires are routed.  
Ooki teaches contact tongues 102 making electric contact with individual wires 106 of a supply line and being held in an insulated manner (see Fig. 6), sealed in a central region (at 104; Fig. 6) of a plug housing (see Fig. 6), the plug housing comprising, furthermore, a second end region (e.g. left of 106; Fig. 6), out of which the individual wires are routed (see Fig. 6).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the contact tongues making electric contact with individual wires of a supply line of the vehicle electrics and being held in an insulated manner, sealed in a central region of a plug housing, the plug housing comprising, furthermore, a second end region, out of which the individual wires are routed as taught by Ooki into the electric unit of Gordon in order to achieve the advantage of preventing liquid from entering and damaging the electrical connection achieved between the wire and contacts.











Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ooki (US 2009/0258521).
Regarding claim 9: Ooki teaches teaches all the limitations of claim 4.
Ooki does not explicitly teach wherein the contact between the contact tongues and the individual wires being achieved via a soldered connection.  
With respect to claim 9: Ooki discloses a wherein the contact between the contact tongues and the individual wires being achieved via a crimping connection.  The use of the particular type of connection claimed by applicant, i.e., soldering, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as contact between the contact tongues and the individual wires is achieved, as already suggested by Ooki, 2) the between the contact tongues and the individual wires claimed by Applicant and the between the contact tongues and the individual wires used by Ooki are well known alternate types of connecting methods which will perform the same function, if one is replaced with the other, of contact between the contact tongues and the individual wires being achieved, and 3) the use of the particular type of connecting method by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of connecting method that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to contact between the contact tongues and the individual wires being achieved as already suggested by Ooki.  See MPEP 2144.06 and MPEP 2144.07. The advantage of soldering is that it provides a stronger mechanical and electrical connection compared to crimping wherein the cable might slip out of the contact terminal.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ooki (US 2009/0258521), in view of Lin (US 7,621,752).
Regarding claim 15: Ooki teaches all the limitations of claim 13.
	Ooki does not explicitly teach wherein the contact tongues being fed in an automated manner, starting from a reel.  
	Lin eaches contact tongues being fed in an automated manner, starting from a reel (see Figs. 7A-7B).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the contact tongues being fed in an automated manner, starting from a reel as taught by Lin into the electric unit of Ookki in order to achieve the advantage of faster production of components.

Allowable Subject Matter
Claims 2-3, 7-8, 11-12, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16: allowability resides at least in part with the prior art not showing orfairly teaching a method for producing a plug for a plug-in connection on an electric unit, wherein providing of a mold for producing a plug housing from a plastic material with a first end region which comprises an elongate recess and laterally integrally formed limbs with a central region and a second end region and a U-shaped recess which is configured between the limbs, e) inserting of the contact tongues with connected individual cores into the mold in such a way that, after the molding method, the contact tongues are held in the first end region of the plug 
Regarding claims 17-19: are allowable based on their dependency on claim 16.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/OSCAR C JIMENEZ/Examiner, Art Unit 2833